The State has appealed from a judgment in claimant’s favor amounting to $57,091.57. The only issue in dispute relates to an item of $6,000.22, being the extra cost of load testing piles. The court below found that claimant was damaged in this amount because the State breached its contract by wrongfully interfering with and delaying claimant’s operations in load testing piles. The findings of the Court of Claims are abundantly sustained by the evidence. Judgment affirmed, with costs to respondent. All concur.